Chancellor Johnston.
I am satisfied I was wrong in sustaining the plaintiff’s first exception to the Commissioner’s report.
'The Court, in May v. May, (1 Bailey, 2TT,) say, that a widow is entitled, either to interest or mesne profits up to the time her dower is allowed her: so that, in this case, injustice was done in disallowing both.
The authorities quoted by the appellant’s counsel, have fully satisfied the Court, that mesne profits have always been allowed in equity.
The motion to reverse so much of the circuit decree as sustains the plaintiff’s first exception to the Commissioner’s report, is reversed. Of course the report stands confirmed.
Chancellors De Sausstjre, Johnson and Harper, and Justices Gantt, Richardson, O’Neael, Evans and Butler, concurred.